Citation Nr: 0516219	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  05-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel








INTRODUCTION

The veteran served on active duty from August 1955 to May 
1960, and from August 1960 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that granted the veteran's claim of 
entitlement to service connection for prostate cancer at a 
noncompensable level.  The veteran continues to disagree with 
the level of disability assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant's representative indicated, in correspondence 
received at the Board in May 2005, that the veteran wished to 
appear at a "Travel Board" hearing before a Veterans Law 
Judge in connection with his appeal.  The case is therefore 
being returned to the RO so that such hearing can be 
scheduled.  See 38 C.F.R. § 20.703 (2004). 

Accordingly, the case is remanded to the RO for the following 
action:

The appellant should be scheduled for a "Travel Board" 
hearing following the usual procedures set forth in 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 
(2004).

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the appellant until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




